March 20, 2015 Rufus Decker Suying Li Office of Beverages, Apparel, and Mining Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: Applied Minerals 10-K for the year ended December 31, 2013 File No. 000-31380 Dear Mr. Decker and Ms. Li: This will confirm that Applied Minerals, Inc. is providing 6 pages of material to the staff as supplemental material under Rule 12b-4. Please feel free to contact me at 212. 226.4251 or Nat Krishnamurti at 212.226 4232 with any questions. Very truly yours, /s/William Gleeson William Gleeson
